         Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45


                                                                     USDC SDNY
    UNITED STATES DISTRICT COURT                                     DOCUMENT
    SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
    ------------------------------ X                                 DOC #: _________________
    GERALDINE RUIZ, and SALVATORE                            :       DATE FILED: 02/27/2019
UNITED STATES DISTRICT COURT
    TORRES,                                                  :
SOUTHERN DISTRICT OF NEW YORK
                                                             :
-----------------------------------------------------------x
                               Plaintiffs,                   :
In re FANNIE MAE 2008 SECURITIES                           ::          08 Civ.
                                                                       No.  177831
                                                                               Civ.(PAC)
                                                                                      6727 (JFK)
LITIGATION  -against-                                      ::          09 OPINION
                                                                          MD 2013 (PAC)
                                                                                    & ORDER
                                                           ::
    UNITED STATES OF AMERICA,                              ::          OPINION & ORDER
-----------------------------------------------------------x :
                   Defendant.                                :
    ------------------------------                           X
HONORABLE PAUL A. CROTTY, United States District Judge:
 APPEARANCES

  FOR PLAINTIFFS GERALDINE RUIZ and SALVATORE                1
                                                                      TORRES
          Peter Charles Gordon,           BACKGROUND
                                              Esq.
          LAW OFFICE OF PETER C. GORDON, LLC
        The early years of this decade saw a boom in home financing which was fueled, among
  FOR DEFENDANT UNITED STATES OF AMERICA
other things, by low
          Casey       interest rates
                    Kyung-Se         and lax
                                   Lee,      credit conditions. New lending instruments, such as
                                           Esq.
          UNITED STATES ATTORNEY'S OFFICE S.D.N.Y.
subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
  JOHN F. KEENAN, United States District Judge:
kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
          Before the Court is a motion by Defendant the United States
assumption that the market would continue to rise and that refinancing options would always be
  of America (the "United States" or the "Government") to dismiss
available in the future. Lending discipline was lacking in the system. Mortgage originators did
  the complaint filed by Plaintiffs Geraldine Ruiz ("Ruiz") and
not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
  Salvatore Torres ("Torres") for lack of subject matter
originators sold their loans into the secondary mortgage market, often as securitized packages
  jurisdiction under Federal Rule of Civil Procedure 12(b)(1).
known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
  For the reasons set forth below, the Government's motion is
        But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
  granted.
and home prices began to fall. In light of the changing housing market, banks modified their
                                              Background
lending practices and became unwilling to refinance home mortgages without refinancing.
      A. Factual Background

1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.

                                                             1
                                                         1
    For the purposes of this motion to dismiss, the Court

assumes that the facts alleged in the complaint are true.

Plaintiff Geraldine Ruiz was injured on June 19, 2014, while in

a theater at the Ellis Island Museum in New York, New York,

which is operated by the National Park Service (the "NPS").

(Compl. ¶ 7; Butler Decl. ¶ 2 (March 13, 2018), ECF No 27.)      The

Parties refer to this theater in their briefs as "Theater One."

(See Mem of Law in Supp. of the United States of America's Mot.

to Dismiss at 1 (March 13, 2018), ECF No. 25 [hereinafter

"Mem."].)   Although not alleged in the complaint, the Parties'

briefs and Plaintiffs' administrative claims clarify that Ruiz

fell in the theater "due to lack of proper lighting and the

failure of the [museum] employees to warn her or guide her to

her seat." (See Lea J. Tyhach Decl. Ex. A, (March 13, 2018), ECF

No. 26.)    The complaint alleges that the Government "negligently

and carelessly, own[ed], occup[ied], operat[ed] and/or

maintain[ed] the . . . premises so as to cause a dangerous

condition to exist thereon." (Compl. ¶ 9.)

    As a result of her fall, Ruiz "was caused to sustain and

did sustain serious and permanent personal injuries requiring

the care and treatment of physicians, hospitalization and

medication, and has been and will in the future continue to be

hampered in her daily routine." (Id. ¶ 10.)    After her fall,

Plaintiff Torres, Ruiz's husband, was "deprived of the service,

                                  2
society, and consortium of . . . Ruiz." (Id. ¶ 13.)    The

complaint asserts two causes of action for negligence against

the Government: one for Ruiz's injuries and one for Torres's

loss of consortium of Ruiz. (Id. ¶¶ 8-13.)

  B. Procedural History

       On April 25, 2016, the Department of the Interior (the

"DOI") received administrative claims from Ruiz and Torres, both

of which it denied by letter on September 22, 2016. (Tyhach

Decl. ¶ 4; id. Exs. A, B, C.) Having exhausted their

administrative remedies, Plaintiffs filed the instant action in

the District Court of New Jersey on March 19, 2017. (ECF No.

10.)   On September 5, 2017, the case was transferred from the

District of New Jersey to this Court pursuant to a stipulation

by both Parties. (Id.)    Jurisdiction over Plaintiffs' claims is

predicated on 28 U.S.C. § 1346(b), which gives the district

courts "exclusive jurisdiction of civil actions on claims

against the United States, for money damages."

                                 Discussion

                         I.   Legal Standard

  A. Federal Rule of Civil Procedure 12(b)(1)

       "A plaintiff asserting subject matter jurisdiction has the

burden of proving by a preponderance of the evidence that it

exists." Makarova v. United States, 201 F.3d 110, 113 (2d Cir.

2000).   "In resolving a motion to dismiss under Rule 12(b)(1),

                                   3
the district court must take all uncontroverted facts in the

complaint (or petition) as true, and draw all reasonable

inferences in favor of the party asserting jurisdiction." Tandon

v. Captain's Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243

(2d Cir. 2014).   When a party challenges a court's jurisdiction,

the court may "refer to evidence outside the pleadings" in

evaluating any disputed jurisdictional fact. Luckett v. Bure,

290 F.3d 493, 497 (2d Cir. 2002); see also Tandon, 752 F.3d at

243 (“[W]here jurisdictional facts are placed in dispute, the

court has the power and obligation to decide issues of fact by

reference to evidence outside the pleadings, such as

affidavits.” (quoting APWU v. Potter, 343 F.3d 619, 627 (2d Cir.

2003)).

  B. The FTCA and the Discretionary Function Exception

    The Government seeks dismissal of both of Plaintiffs'

causes of action for lack of subject matter jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(1) because it

was performing "a discretionary function" and is therefore

immune from suit.(Mem. at 5.)

    Whether the United States is immune from suit is a

jurisdictional question, and, therefore, is properly decided on

a 12(b)(1) motion. See Makarova, 201 F.3d at 113 ("A case is

properly dismissed for lack of subject matter jurisdiction under

Rule 12(b)(1) when the district court lacks the statutory or

                                 4
constitutional power to adjudicate it.")    The United States, as

sovereign, "is typically immune from suit." Molchatsky v. United

States, 713 F.3d 159, 162 (2d Cir. 2013).   The Federal Tort

Claims Act (the "FTCA"), however, waives sovereign immunity for

claims based on the negligent acts of U.S. agencies or

employees. See 28 U.S.C. § 1346; see also Coulthurst v. United

States, 214 F.3d 106, 108 (2d Cir. 2000).    In relevant part, the

FTCA authorizes suits

    for injury or loss of property, or personal injury or
    death caused by the negligent or wrongful act or omission
    of any employee of the Government while acting within
    the   scope   of  his   office   or   employment,   under
    circumstances where the United States, if a private
    person, would be liable to the claimant in accordance
    with the law of the place where the act or omission
    occurred.

28 U.S.C. § 1346(b)(1).

    The FTCA's waiver of sovereign immunity is not limitless.

In particular, the FTCA excludes from its waiver claims based on

a federal agency's or employee's performance of or failure to

perform "a discretionary function . . . , whether or not the

discretion involved [was] abused." 28 U.S.C. § 2680(a).    Under

this limitation, a court cannot hold the Government liable based

on the negligent acts of its agencies or employees when two

conditions are met: "(1) the acts alleged to be negligent [are]

discretionary, in that they involve an 'element of judgment or

choice' and are not compelled by statute or regulation and (2)


                                5
the judgment or choice in question [is] grounded in

'considerations of public policy' or susceptible to policy

analysis." Coulthurst, 214 F.3d at 109.

    There is some dispute over whether the plaintiff or the

United States bears the ultimate burden of proving the

applicability of the discretionary function exception. See Anson

v. United States, 294 F. Supp. 3d 144, 158 (W.D.N.Y. 2018)

("[N]either the Second Circuit nor the United States Supreme

Court has explicitly answered whether the United States or a

plaintiff bears the ultimate burden of proving the applicability

of the discretionary function exception.” (quoting Ruiz ex rel.

E.R. v. United States, No. 13-CV-1241, 2014 WL 4662241, at *4

(E.D.N.Y. Sept. 18, 2014)).   The Second Circuit, however, has

endorsed the view that on a motion to dismiss for lack of

subject matter jurisdiction, "Plaintiffs bear the initial burden

to state a claim that is not barred by the [Discretionary

Function Exception]." Molchatsky, 713 F.3d at 162.    "If the

Government responds by demonstrating that the action falls

within a discretionary framework, a plaintiff must rebut the

Government's showing sufficiently to demonstrate that there is a

plausible case for non-discretionary or non-policy action in

order to defeat dismissal." Molchatsky v. United States, 778 F.

Supp. 2d 421, 431 (S.D.N.Y. 2011), aff'd, 713 F.3d 159.



                                6
II.   Plaintiffs' Claims Are Barred by the Discretionary Function
                               Exception
      The administrative claim Plaintiff Ruiz filed with the DOI

 states that "Claimant, Geraldine Ruiz fell due to lack of proper

 lighting and the failure of the employees to warn or guide her

 to her seat causing claimant to misstep and fall." (Tyhach Decl.

 Ex. A.)   The Government, in its motion to dismiss, provided

 affidavits stating that the NPS's decisions to (1) dim the

 lights in the movie theater prior to the movie, (2) refrain from

 having ushers escort individual visitors to their seats, and (3)

 not warn visitors of the steps in Theater One were discretionary

 decisions motived by public policy analysis. (See, e.g., Butler

 Decl. ¶¶ 6-7.)   Accordingly, to plausibly state that this Court

 has jurisdiction over their claims, Plaintiffs must make some

 showing that the NPS's conduct was based on non-discretionary or

 non-policy action.   They have failed to do so.

      Plaintiffs concede in their opposition that the decisions

 made by NPS were indeed discretionary and not mandated by any

 statute or regulation. (Mem. of Law in Opp. to Def.'s Mot. to

 Dismiss at 9-10, (April 30, 2018), ECF No. 30 [hereinafter

 "Opp."] ("The plaintiff acknowledges that it appears that there

 is no federal statute, regulation or policy specifically

 prescribing a course of action for the defendant's employees to

 follow in this circumstance.")).     Accordingly, the question

 facing the Court is whether Plaintiffs have sufficiently
                                  7
rebutted the Government's evidence that the NPS's decisions were

"grounded in 'considerations of public policy' or susceptible to

policy analysis." Coulthurst, 214 F.3d at 109; see also Brotman

v. United States, 111 F. Supp. 2d 418, 423 (S.D.N.Y. 2000)

("The . . .   question is whether, if the conduct was

discretionary, that conduct is 'based on considerations of

public policy.'").   The Court holds they have not.

    Plaintiffs posit two reasons why the NPS's decisions were

not grounded in public policy concerns.   First, they argue that

Ruiz fell because "the lights were not on because they were

broken, malfunctioning, or simply turned off," and "[t]he

failure to maintain the lights in working order or to not turn

them on when the patrons were entering the theater is not a

policy decision grounded in social, economic, and political

policy." (Opp. at 11.)   Plaintiffs rely Indian Towing Co. v.

United States, where the Government installed a lighthouse but

failed to maintain it in working order. 350 U.S. 61, 69 (1955).

The Supreme Court held that the Coast Guard did not need to

"undertake the lighthouse service," but "once it exercised its

discretion to operate a light . . . and engendered reliance on

the guidance afforded by the light, it was obligated to use due

care to make certain that the light was kept in good working

order." Id. at 69.   "If the Coast Guard failed in its duty and

damage was thereby caused to petitioners, the United States is

                                 8
liable under the Tort Claims Act." Id.   Plaintiffs' comparison

to Indian Towing does not persuade the Court that the

discretionary function exception does not apply here since

nowhere in their complaint do Plaintiffs allege that the lights

in the theater were broken or malfunctioning, or that the

dimming of the lights was not the purposeful result of the NPS's

efforts to facilitate the viewing of the theater's film.

Without these allegations, Plaintiffs have not plausibly pled

that the NPS "decided to institute a specific practice" and then

failed "to exercise due care in executing that practice."

Brotman v. United States, 111 F. Supp. 2d 418, 424–25 (S.D.N.Y.

2000).

    Second, Plaintiffs argue that this case is analogous to the

Third Circuit case, Cestonaro v. United States, 211 F.3d 749 (3d

Cir. 2000). There, the plaintiff, a widow, brought a wrongful

death action after her husband was murdered in a parking lot

maintained by the NPS. Id. at 751-52.    The Third Circuit held

that the NPS failed "to show how providing some lighting, but

not more, is grounded in the policy objections with respect to

the management of the National Historic Site." Id. at 757.

Here, however, the Government has argued that part of the NPS's

mission is to "provide for the enjoyment of . . . natural and

historic objects," 54 U.S.C. § 100101, and that the NPS made its

decisions in furtherance of that objective. (Mem. at 6-7.)     It

                                9
dimmed the lights in the movie theater "so that visitors could

properly observe educational films," and it made the decision

not to have ushers guide visitors or warn them of the steps in

Theater One to facilitate accommodating "the large volume of

visitors." (Butler Decl. ¶ 7.)   The NPS's decisions are,

therefore, "susceptible to policy analysis" and involve the kind

of judgment "that the discretionary function exception was

designed to shield." United States v. Gaubert, 499 U.S. 315

(1991) (quoting Berkovitz, 486 U.S. 531, 536 (1988)).

Plaintiffs have, therefore, failed to allege conduct that falls

outside the discretionary function exception and would make the

government susceptible to suit in federal court.

               III.   Jurisdictional Discovery

    Plaintiffs argue that they should be entitled to

jurisdictional discovery.   "Where a plaintiff fails to establish

a prima facie case that a court has jurisdiction over a

defendant, it is within a court's discretion whether to allow

jurisdictional discovery." Togut v. Forever 21, Inc., 285 F.

Supp. 3d 643, 648 (S.D.N.Y. 2018).    Plaintiffs assert they are

entitled to discovery because "[f]or some reason the theater was

not properly illuminated with . . . lights at the time of

[Ruiz's] fall," and "[t]he only way for the plaintiff to

establish if some or all the lights were not working or if the

defendant's employees failed to turn them on is to obtain

                                 10
discovery from the defendant." (Opp. at 16.)     The Court denies

jurisdictional discovery in this case because Plaintiffs have

failed to allege in their complaint that the lights in the

theater were broken, malfunctioning, or turned off for reasons

unrelated to policy decisions made by the NPS.    Without these

allegations, there is no basis for jurisdictional discovery.      To

hold otherwise would allow "a plaintiff suing . . . in the

federal courts in New York, to make . . . conclusory non-fact-

specific jurisdictional allegations and . . . obtain extensive

discovery on that issue." Jazini v. Nissan Motor Co., 148 F.3d

181, 185 (2d Cir. 1998).

                      IV.   Leave to Amend

    Rule 15 of the Federal Rules of Civil Procedure instructs

courts to “freely give leave” to amend “when justice so

requires.” Fed. R. Civ. P. 15(a)(2).   Amendment is not

warranted, however, “absent some indication as to what [a

plaintiff] might add to [its] complaint in order to make it

viable.” Shemian v. Research In Motion Ltd., 570 F. App’x 32, 37

(2d Cir. 2014) (quoting Horoshko v. Citibank, N.A., 373 F.3d

248, 249 (2d Cir. 2004)).   Accordingly, should Plaintiffs wish

to amend their complaint, they must demonstrate (1) how they

will cure the deficiencies in their claims by filing a proposed

amended complaint and (2) that justice requires granting leave

to amend.   Such demonstration shall be filed within 30 days of

                                11
